PER CURIAM.
Petitioner appeals from an order of the Circuit Court of Monroe County denying the issuance of an alternative writ of mandamus, and granting respondents’ motions to dismiss the petition.
Appellant contends that the allegations of its petition were sufficient to state a prima facie case for the issuance of the writ and, therefore, the trial court erred in denying the writ and dismissing the petition. We find merit in appellant’s contentions and reverse the order appealed.
It is our view that the petition clearly shows appellant’s legal right to the performance of the alleged duty sought to be required of appellees; therefore, the alternative writ of mandamus should have been granted and the motion to dismiss should have been denied.
Reversed and remanded for further proceedings.